Title: From John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 10 July 1782
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)



The Hague July 10. 1782
Gentlemen

I inclose you a Letter to Messrs Gerbrand Ravekes, and J. G. Thin Van Keulen, and request you to pay them, the Sum of f1281:12s, and take up the Lease, and a Receipt in full for half a years Rent in Arrear, and for the Loss and Expences upon the present year, arrising from their Letting the House to another with my Consent. This Sum you will please to charge to the United States of America.
I inclose you also the Account of Mr Hodshon, for Thirty Seven Florins and twelve, which I request you to send him, and charge it also to the Same Account.
I Sent you Sometime ago, the Second Thousand of Obligations Signed by me, the Receipt of which you have not yet acknowledged. By Mr Barclay, I sent you, Three Dispatches to Congress, for their Ratification of the obligations, and two other Copies of my Letter to enable you to make up two more Similar dispatches, which will be quintuplicate.
You will please also to acknowledge the Receipt of these, and send one of them, by one Vessell and another by another, that some one May arrive, and We may be sure of receiving the Ratification in Time. I wish also that you would write to Congress and inform them, how much Money, they may safely draw upon you for, and by what time. You will be Sure not to exceed. You had better be a few hundred Thousand Guilders under, than any Thing above the Sum because there are bills every day arriving, which were drawn two years ago upon Mr Laurens, which I accept upon the Supposition that you will be able to pay them, five or Six months hence.

I have the Honour to be

